Case 20-10343-LSS Doc 884 Filed 06/23/20 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

IN RE: §
§ Jointly Administered
BOY SCOUTS OF AMERICA AND § NO. 20-10343 (LSS)
DELAWARE BSA, LLC, §
DEBTORS. § CHAPTER 11
§

NOTICE OF APPEARANCE AND REQUEST FOR
NOTICES AND SERVICE OF PAPERS

TO THE CLERK OF THIS COURT AND ALL PARTIES IN INTEREST, PLEASE TAKE
NOTICE THAT:

Buffalo Trail Council, Inc., a party in interest, hereby appears in the above-captioned case
by its counsel, Michael G. Kelly of Kelly, Morgan, Dennis, Corzine & Hansen, P.C., and
requests, pursuant to Rules 2002 and 9007 of the Rules of Bankruptcy Procedure, that all notices
given and required to be given in this case, and all papers served or required to be served in this
case, be given to and served upon the undersigned at the office address and telephone number
appearing below.

This Notice of Appearance is not a waiver of any right to challenge the eligibility of the
Debtor for relief under the Bankruptcy Code.

Please take further notice that, pursuant to 11 USC § 1109(b) (if and to the extent such is
or may hereafter become applicable), the foregoing request includes notices and papers referred
to in the Bankruptcy Rules and additionally includes, without limitation, notices of any
application, complaint, demand, hearing, motion, pleading or request, formal or informal,
whether transmitted or conveyed by mail, telephone, or otherwise. Further, request is made that
the undersigned be provided with a copy of any disclosure statement to be submitted prior to its

approval and any and all Plans of Reorganization.
Case 20-10343-LSS Doc 884 _ Filed 06/23/20 Page 2 of 3

This Notice of Appearance and Demand for Notices and Papers shall not be deemed or
construed to be a waiver of the rights (1) to have final orders in noncore matters entered only
after de novo review by a District Court Judge; (2) to trial by jury in any proceeding so triable in
this case or any case, controversy, or proceeding related to this case; (3) to have the District
Court withdraw the reference in any matter subject to mandatory or discretionary withdrawal; (4)
to contest the bankruptcy court's subject matter of any adversary proceeding to which Debtor is a
party; or (5) to any other rights, claims, actions, setoffs, or recoupments to which the above-
named entity is or may be entitled, in law or in equity, all of which rights, claims, actions,
defenses, setoffs, and recoupments are expressly reserved.

DATED this the 23rd day of June, 2020.

Respectfully submitted,
KELLY, MORGAN, DENNIS,
CORZINE & HANSEN, P.C.
P.O. Box 1311

Odessa, Texas 79760-1311
Telephone No. 432/367-7271

Telefax No. 432/363-9121
E-mail: mkelly@kmdfirm.com

Lo
BY:

 

MICHAEL G. KELLY
State Bar No. 11226900

ATTORNEYS FOR BUFFALO TRAIL COUNCIL, INC.
Case 20-10343-LSS Doc 884 _ Filed 06/23/20 Page 3 of 3

CERTIFICATE OF SERVICE

This is to certify that a true and correct copy of the above and foregoing Notice has been
mailed to all parties listed below, by first class mail, postage prepaid, and/or by electronic means
for all Pacer system participants, on this the 23rd day of June, 2020.

Boy Scouts of America

1325 West Walnut Hill Lane
Irving, TX 75038

Debtor

Derek C. Abbott

Morris, Nichols, Arsht & Tunnell
P.O. Box 1347

Wilmington, DE 19899

attorney for Debtor

TPC

MICHAEL G. KELLY
